Citation Nr: 0804973	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-40 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

The veteran submitted additional evidence in August 2007, 
including his statement in support of his service connection 
claim for PTSD, a July 2007 private psychiatric evaluation 
which indicates a current diagnosis of PTSD, and a casualty 
record for [redacted].  Although the RO did not 
review this evidence, the veteran is not prejudiced by the 
Board's appellate review of his claim for service connection 
for PTSD, because the veteran's claim in being granted in 
full.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The weight of the competent evidence supports a diagnosis 
of PTSD; the evidence establishes in-service incurrence of a 
stressful event; and the competent medical evidence shows a 
nexus between the currently diagnosed PTSD and the stressful 
event in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The veteran contends that his PTSD is the result of in-
service stressors.  Because the claim on appeal is being 
granted in full, VA's statutory duties to notify and assist 
are deemed fully satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  


Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory, that 
is, not contradicted by service records and "consistent with 
the circumstances, conditions, or hardships of such 
service."  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.304(d), (f) (2007); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, the evidence does not show 
that the veteran actually engaged the enemy in combat.  
VAOPGCPREC 12-99.  The veteran's DD Form 214 reflects that 
the veteran was a medical records specialist, and does not 
reflect that he received any awards, citations, or decoration 
denoting having served in combat in Vietnam.  The evidence 
does not show that the veteran personally participated in 
combat with the enemy. 

The veteran contends that he has PTSD that is related to in-
service stressful events during his active duty service in 
Vietnam from March 1969 to March 1970.  The veteran contends 
that he witnessed a fellow soldier, [redacted], kill 1st 
Sergeant [redacted], and then commit suicide.  The 
veteran also contends that the base he was stationed at was 
hit by a mortar attack.  The veteran has recently submitted a 
casualty record for [redacted].  According to 
this record, [redacted] was a 1st Sergeant and died on February 
[redacted], 1970.  The cause of death is listed as non-hostile 
intentional homicide.  In statements, and in history given at 
a July 2007 private psychiatric evaluation and a March 2004 
VA PTSD consultation, the veteran repeatedly stated that, 
during his service in Vietnam, he witnessed the murder of his 
first sergeant by a fellow soldier, who then killed himself.  

Based on this evidence, the Board finds that the evidence is 
at least in relative equipoise on the question of whether 
there is credible supporting evidence of the occurrence of an 
in-service stressful event.  In so finding, the Board has 
considered Pentecost v. Principi, 16 Vet. App. 124 (2002), 
wherein the United States Court of Appeals for Veterans 
Claims (Court) pointed out that corroboration of every detail 
of a stressor under such circumstances, such as the veteran's 
own personal involvement, is not necessary.  See also Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  Resolving reasonable 
doubt in the veteran's favor, the Board finds that there is 
credible supporting evidence of the occurrence of an in-
service stressful event.  

The competent medical evidence establishes a current 
diagnosis of PTSD.  The recently submitted July 2007 private 
psychiatric evaluation reflects a diagnosis of PTSD.  The 
weight of the competent medical evidence further establishes 
a nexus between the veteran's diagnosed PTSD and the 
stressful event in service, as the July 2007 private 
psychiatric evaluation notes that the veteran's PTSD is 
"service-connected."  For these reasons, and resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's PTSD was incurred in service.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


